—Judgment, Supreme Court, New York County (Michael Obús, J., at hearing; Ronald Zweibel, J., at jury trial and sentence), rendered December 5, 1996, convicting defendant of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 V2 to 25 years, I2V2 to 25 years, 7V2 to 15 years, 7V2 to 15 years, and 3V2 to 7 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant failed to establish that the suppression hearing evidence raised substantial issues about the suggestiveness of the lineup procedure requiring the testimony of the identifying witnesses (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833). Concur—Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.